Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This Office Action is in response to the applicant’s RCE filed on March 8, 2021. Claims 1-20 have been allowed for the reasons set forth below.

EXAMINER'S AMENDMENT
3.	An Examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this Examiner’s amendment was given in an email from Mr. Kenneth Xie (Reg No. 60,350) on March 23, 2020.
The application has been amended as follows: 
---Beginning of Amendment---
1. (Currently amended) A system for adjusting at least one adjustable component of a vehicle, including: 
an airbag;
an exterior sensor configured to generate a signal indicative of an identity of a user before the user enters the vehicle; 

a controller in communication with the exterior sensor and an actuator configured to adjust the at least one adjustable component, the at least one adjustable component includes at least a seat, the controller being configured to 
automatically cause the actuator to adjust [[the]] an elevation and an angle of the seat responsive to the signal; 
determine an angle between a first direct line between the first interior sensor and the user and a second direct line between the airbag and the user; 
determine a second distance between the airbag and the user using the first distance and the angle between the first direct line and the second direct line; and
automatically adjust settings of the airbag based on the second distance, adjusted elevation and angle of the seat. 

2. (Previously presented) The system of claim 1, wherein the at least one adjustable component includes at least one of, a steering wheel, a pedal, a mirror, a display, and the airbag.

3. (Original) The system of claim 1, wherein the exterior sensor is a camera configured to capture an image of the user.

4. (Original) The system of claim 1, wherein the exterior sensor is a wireless receiver configured to communicate with a personal device carried by the user.



6. (Original) The system of claim 5, wherein the controller is further configured to: determine, based on the signal, that the identity of the user does not match a known identity; determine biometrics of the user; determine a second set of adjustments to accommodate the biometrics of the user; and automatically cause the actuator to adjust the at least one adjustable component according to the second set of adjustments.

7. (Previously presented) The system of claim 1, wherein: the at least one adjustable component includes a steering wheel; the system further includes at least one input device movable by the user to make a refinement to adjustments automatically made by the controller.

8. (Original) The system of claim 7, wherein the controller is further configured to: determine, based on known biometrics of the user, if the refinement is acceptable; and selectively generate a warning indicating that the user should modify the refinement.

9. (Original) The system of claim 7, further including an interior sensor configured to measure a distance from the user to at least one of the at least one adjustable component and the airbag; and the controller is further configured to determine the settings of the airbag based on the distance.

10. (Original) The system of claim 1, wherein the at least one adjustable component includes an airbag in the vehicle, and the controller is further configured to automatically adjust a deployment force of the airbag responsive to the signal.

11. (Previously presented) A method of adjusting at least one component of a vehicle, the at least one component comprising at least a seat and an airbag, the method including: 
detecting an identity of a user before the user enters the vehicle; 
automatically adjusting an elevation and an angle of the seat responsive to the identity;
measuring a first distance between a first interior sensor and the user when the user is seated in the vehicle; 
determining an angle between a first direct line between the first interior sensor and the user and a second direct line between the airbag and the user; 
determining a second distance between the airbag and the user using the first distance and the angle between the first direct line and the second direct line; 
automatically adjusting settings of the airbag based on the second distance, adjusted elevation and angle of the seat.

12. (Previously presented) The method of claim 11, wherein the component includes at least one of a seat, a steering wheel, a pedal, a mirror, and a display.



14. (Original) The method of claim 11, wherein detecting the identity of the user includes: wirelessly communicating with a personal device carried by the user; and referencing data from the personal device with data from personal devices carried by known users.

15. (Original) The method of claim 11, wherein: the method further includes: determining that the identity of the user matches a known identity stored in memory; and selectively recalling a first set of adjustments corresponding to the known identity; and automatically adjusting the component includes automatically adjusting the component to achieve the first set of adjustments.

16. (Original) The method of claim 15, further including: determining that the identity of the user does not match the known identity; determining biometrics of the user; determining a second set of adjustments to accommodate the biometrics of the user; and automatically adjusting the component to achieve the second set of adjustments,

17. (Previously presented) The method of claim 16, wherein: the component includes at least one of the seat and a steering wheel; and the method further includes: receiving input from the user indicative of a refinement to the first or second sets of adjustments after entry of the user into the vehicle; and adjusting the component to achieve the refinement.

18. (Original) The method of claim 17, further including: determining, based on known biometrics of the user, if the refinement is acceptable; and selectively generating a warning indicating that the user should modify the refinement.

19. (Original) The method of claim 18, further including measuring a distance from the user to at least one of the component and the airbag, wherein determining if the refinement is acceptable includes determining if the refinement is acceptable based on the distance.

20. (Previously presented) A vehicle, including: 
a seat; 
a steering wheel; 
an airbag; 
an exterior sensor configured to generate a signal indicative of an identity of a user before entry of the user into the vehicle; 
an interior sensor configured to measure at least one of a distance between an occupant and the airbag and the occupant and the seat; 
and a controller in communication with the seat, the steering wheel, the airbag, the exterior sensor, and the interior sensor, the controller being configured to: 
determine, based on the signal, that the identity of the user matches a known identity stored in memory; 
selectively recall a first set of adjustments corresponding to the known identity; 

determine a second set of adjustments to accommodate the biometrics of the user; 
automatically adjust an elevation and an angle of the seat to achieve the first or second sets of adjustments; and 
automatically adjust a setting of the airbag based on the adjusted elevation and angle of the seat,
 wherein measuring the distance between an occupant and the airbag comprises determining an angle between a first direct line between the interior sensor and the user and a second direct line between the airbag and the user; and determining the distance between the airbag and the user using the angle between the first direct line and the second direct line; and wherein the setting of the airbag is adjusted further based on the distance between the airbag and the user.

---End of Amendment---

Reasons for Allowance
4.	Claims 1-20 are allowed over the prior art of record. The following is a statement of reasons for the indication of allowable subject matter:  

5.	The closest prior art of record is Ricci et al, U.S. Patent Application Publication No. US 2014/0309862, in view of Sala et al., U.S. Patent Application No 9,511,683, hereinafter referred to as Ricci and Sala, respectively.
1, Ricci discloses a system for adjusting at least one adjustable component of a vehicle, including: an airbag; an exterior sensor configured to generate a signal indicative of an identity of a user before the user enters the vehicle.

7.	Sala teaches the controller being configured to automatically cause the actuator to adjust an elevation and an angle of the seat; and a controller in communication with the exterior sensor and an actuator configured to adjust the at least one adjustable component, the at least one adjustable component includes at least a seat.

8.	Regarding independent claim 1, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

a first interior sensor configured to measure a first distance between the first interior sensor and the user when the user is seated in the vehicle; determine an angle between a first direct line between the first interior sensor and the user and a second direct line between the airbag and the user; determine a second distance between the airbag and the user using the first distance and the angle between the first direct line and the second direct line; and automatically adjust settings of the airbag based on the second distance, adjusted elevation and angle of the seat.

9.	Claims 2-10 depend from claim 1 and are therefore allowable.

11, Ricci discloses a method of adjusting at least one component of a vehicle, the at least one component comprising at least a seat and an airbag, the method including: detecting an identity of a user before the user enters the vehicle.

11.	Sala teaches automatically adjusting an elevation and an angle of the seat.

12.	Regarding independent claim 11, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

measuring a first distance between a first interior sensor and the user when the user is seated in the vehicle; determining an angle between a first direct line between the first interior sensor and the user and a second direct line between the airbag and the user; determining a second distance between the airbag and the user using the first distance and the angle between the first direct line and the second direct line; automatically adjusting settings of the airbag based on the second distance, adjusted elevation and angle of the seat.

13.	Claims 12-19 depend from claim 11 and are therefore allowable.

14.	Regarding independent claim 20, Ricci discloses a vehicle, including: a seat; a steering wheel; an airbag; an exterior sensor configured to generate a signal indicative of an identity of a user before entry of the user into the vehicle; and a controller in communication with the seat, the steering wheel, the airbag, the exterior sensor, and the interior sensor, the controller being configured to: determine, based on the signal, that the identity of the user matches a known 

15.	Sala teaches automatically adjust an elevation and an angle of the seat to achieve the first or second sets of adjustments; and automatically adjust a setting of the airbag based on the adjusted elevation and angle of the seat.

16.	Regarding independent claim 20, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

wherein measuring the distance between an occupant and the airbag comprises determining an angle between a first direct line between the interior sensor and the user and a second direct line between the airbag and the user; and determining the distance between the airbag and the user using the angle between the first direct line and the second direct line; and wherein the setting of the airbag is adjusted further based on the distance between the airbag and the user.

17.	Claim 20 is therefore allowable.

18.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571)272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUIS A MARTINEZ BORRERO/Examiner, Art Unit 3665